MEMORANDUM ***
Bob Firoz Ali Khan, a native and citizen of Fiji, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s (“IJ”) denial of his application for withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. Because the BIA adopted the IJ’s decision in part and gave reasons of its own, we review both decisions. See Kataria v. INS, 232 F.3d 1107, 1112 (9th Cir.2000). We review for substantial evidence, see id., and we deny the petition for review.
Substantial evidence supports the IJ’s finding that Khan did not demonstrate that the attacks committed on him by ethnic Fijians created a clear probability that he would be subject to persecution should he return to Fiji. See Lim v. INS 224 F.3d 929, 938-39 (9th Cir.2000).
Substantial evidence also supports the denial of Khan’s application for relief un*988der CAT because he has not demonstrated that it is more likely than not that he would be tortured upon return to Fiji. See Kamalthas v. INS, 251 F.3d 1279, 1284 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.